Citation Nr: 0112229	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by: Oregon Department of Veterans 
Affairs	


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He died June [redacted], 1998.  The appellant 
is the widowed spouse of the veteran.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  The veteran died in June 1998 due to cirrhosis of the 
liver.  In an addendum to the death certificate, the 
physician who signed the death certificate stated that the 
veteran never had a history of alcohol abuse or dependence 
and that his cirrhosis was probably secondary to his 
retroperitoneal fibrosis that, in the opinion of the 
physician, stemmed at least indirectly from the veteran's 
World War II injury.

2.  At the time of death, service connection was in effect 
for the residuals of a gunshot wound to Muscle Group XI, the 
right lower leg, evaluated as 20 percent disabling, paralysis 
of the partial tibial and right peroneal nerves, evaluated as 
20 percent disabling, and bilateral varicose veins with 
secondary thrombophlebitis of the left leg, evaluated as 20 
percent disabling.  The combined schedular rating, when 
taking into consideration the bilateral factor, was 
50 percent.  

3.  Cirrhosis of the liver was not present in service.  
However, the veteran suffered from several disabilities 
associated with his service-connected disabilities including, 
but not limited to, phlebitis of his lower extremities and 
severe peptic ulcer disease.  The veteran's service-connected 
disability also caused the veteran to fall frequently, 
contributing to his death.  

4.  The service-connected disabilities were materially 
involved in the veteran's death.


CONCLUSION OF LAW

Service-connected disabilities contributed substantially and 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was severely wounded in Italy during World 
War II.  Service medical records indicate extensive treatment 
for paralysis and thrombophlebitis caused by shell fragment 
wounds.  At a VA examination in April 1946, the veteran noted 
extensive leg pain.

In a VA examination dated March 1960, the gunshot wound of 
the calf of the veteran's right leg was noted.  Damage to the 
calf muscles was indicated.  Thrombophlebitis of the left 
leg, varicose veins in both legs, and ulcerations on the left 
leg were noted.  Considerable trouble with the legs was 
noted.  Marked varicose veins in the left leg, ankle and foot 
were also indicated.  Varicose veins on the right were also 
indicated.  The diagnoses included partial paralysis of the 
right tibial nerve, post-traumatic, and partial paralysis of 
the right peroneal nerve, also post-traumatic.  

With regard to the nerve injury, it was noted that the 
veteran had a considerable toe drop and ordinarily walked 
with a brace to keep from catching his right foot on stairs.  
Little feeling in the right foot was noted.  

In an April 1960 rating determination, the veteran was 
awarded a 20 percent evaluation for the residuals of a 
gunshot wound to Muscle Group XI, the right lower leg.  The 
veteran was also awarded a 20 percent evaluation for partial 
paralysis of the tibial and right peroneal nerves.  The 
combined disability evaluation, considering the bilateral 
factor, was 50 percent.  The veteran filed no further claim 
during his lifetime.  

The veteran died on June [redacted], 1998.  A certificate of 
death dated that month noted that the condition that gave rise to 
the immediate cause of death was cirrhosis of the liver.  It 
was indicated that this condition had existed for six months.  
No autopsy was performed.  A doctor "R. S." signed the 
death certificate.  In a June 1998 addendum to the death 
certificate, this physician reported that the veteran had 
been admitted to the Meridian Park Hospital in late May 1998 
with a history of liver failure that was complicated by a 
fall he had on the day of admission.  He had been walking 
outside of his house and fell, fracturing three ribs on the 
left side.  Subsequently, he developed pneumonia on that side 
and worsening of his cirrhosis to the point where his 
metabolism basically shut down.  The "final insult" was the 
liver failure.  However, the physician stated that the fall, 
the fractures of the left ribs, and the pneumonia were all 
contributing factors.  

The veteran, it was reported, developed phlebitis of his 
lower extremities as well as severe peptic ulcer disease, 
cirrhosis of the liver and retroperitoneal fibrosis.  In the 
opinion of this physician, these conditions were "a result 
of his initial [World War II] injury."  The physician also 
noted that the veteran had never had a history of alcohol 
abuse or dependence and that his cirrhosis was probably 
secondary to his retroperitoneal fibrosis that he believed 
stemmed (at least indirectly) from his World War II injury.  

The veteran's spouse filed for VA compensation in June 1998.  
In August 1998, a statement submitted by friends of the 
veteran noted their opinions that every issue pertaining to 
the veteran's death had been service connected.  They noted 
the veteran's multiple difficulties with his legs that had 
progressively worsened.  In September 1998, the appellant 
noted that his final hospital stay was initiated due to a 
fall caused by his service-connected bilateral leg 
disability.  She also noted that (contrary to the certificate 
of death) the veteran had had a long-term liver disease.  She 
stated that she and the veteran had moved from Salem to 
Molalla, Oregon, and had switched their primary care 
physicians.  The appellant also reported the use of a right 
leg brace that put enormous stress on the veteran's left leg.  
This caused varicose veins and secondary thrombophlebitis in 
the left leg.  It was stated that the veteran had sustained 
several injuries from falls caused from his weak legs 
"giving out" on him.  

In January 1999, the appellant submitted additional medical 
records noting the marked impairment of the veteran's right 
leg.  She also noted that this condition had caused tripping 
and falling for many years.  It was contended that his death 
was caused by one of these falls.  

In February 1999, the RO searched for medical records 
pertinent to the veteran's claim.  Additional medical records 
were found, including private medical records indicating that 
the liver condition had existed for several years.  An April 
1998 medical report noted that the veteran had cirrhosis with 
anasarca.  The veteran did not have any specific complaints 
except for malaise and weakness.  A slow loss of weight was 
noted.  

In December 1998, a VA medical provider reported that he had 
been asked to review the records of the veteran and determine 
whether the cause of death was related to his service-
connected disabilities.  At this time, the physician noted 
that he could not make such a determination based on the 
information on file.  He requested the records recently 
obtained by the RO.  In March 1999, the RO resubmitted this 
case to the VA Medical Center with the medical records 
requested.  

In an April 1999 medical opinion, two VA medical providers 
noted the veteran's medical history.  Based on medical 
records and notes from non-VA doctors, it was indicated that 
the veteran was service connected regarding a gunshot wound 
and subsequent damage from this wound.  The veteran had been 
on a number of antibiotics and pain medications.  He had 
abnormal liver tests at least one year prior to his death and 
had developed ascites approximately six months prior to his 
death, suggesting cirrhosis.  

With regard to the appellant's contention that medication 
used to treat the veteran's condition caused his death, the 
evaluators noted that there was no evidence that his 
cirrhosis was caused by his long-term use of medication for 
his service-connected disease.  While the medication used 
could be associated with acute hepatitis it would not cause 
cirrhosis.  It was found that the veteran's cirrhosis was 
cryptogenic in origin and in no way was attributed to his 
underlying service-connected disease.  

In the September 1999 substantive appeal to the Board, the 
appellant again noted the veteran's fall (causing his final 
hospitalization).  She again contended that the veteran's 
liver problems became worse due to necessary medication 
needed for his service-connected disabilities.

In March 2001, the appellant canceled her hearing to be held 
at the RO that month.  She also canceled her request for a 
video hearing before the Board.  It was requested that her 
case be transferred to the Board immediately.  The 
appellant's representative submitted written argument in 
October 1999.

Analysis

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the appellant of the evidence necessary to 
substantiate her claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issues 
before the Board satisfies the VCAA in every particular.  
That is, the appellant and her representative have been 
informed on multiple occasions of the evidence necessary to 
substantiate her claims and have been provided the 
appropriate laws and regulations.  All known and identified 
evidence has been collected for review.

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2000).  

With regard to the appellant's contention that medication 
used to treat the veteran's service-connected disabilities 
caused the liver dysfunction, the Board has the medical 
opinion of June 1998, which notes that the cirrhosis was 
"probably secondary to his retroperitoneal fibrosis."  In 
the opinion of this physician, it "stems at least indirectly 
from his WWII injury."  The Board also has the medical 
opinion of April 1999, which states that the cirrhosis was 
cryptogenic in origin and in no way could it be attributed to 
his underlying service-connected disease.  

In evaluating the probative value of medical opinions, the 
U.S. Court of Appeals for Veterans Claims (Court) has stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As indicated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases. 

Regarding the limited question of whether the veteran's liver 
condition was caused by medication used to treat his service-
connected disabilities, the Board finds that the medical 
opinion provided in April 1999 is of greater probative value 
than the medical opinion provided in June 1998.  Simply 
stated, the rationale provided by the April 1999 opinion is 
more compelling than the medical opinion provided regarding 
this limited question in June 1998.  Accordingly, regarding 
the contention that the veteran's liver condition was caused 
by medication used to treat the veteran's service-connected 
disability, the Board finds that the preponderance does not 
support this contention.

This analysis does not end the Board's consideration of the 
appellant's claim.  As noted above, in May 1998 the veteran 
was admitted to a hospital with a history of liver failure 
that had been complicated by a fall he had the day of 
admission in which he was walking outside of his house and 
fell, fracturing three ribs on his left side.  Within the 
veteran's certificate of death, it is indicated that the 
condition that gave rise to the immediate cause of death was 
cirrhosis of the liver.  However, in an addendum to this 
certificate of death from the physician who signed the 
certificate, it was also reported that the veteran fell in 
May 1998, fracturing three ribs on the left side.

The veteran was service connected at that time for multiple 
severe disabilities associated with his lower extremities.  
The appellant has contended that the veteran fell due to his 
service-connected disabilities.  In this regard, the Court 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).  Consequently, the appellant's lay medical 
assertion to the effect that the liver disability was the 
result of medication used to treat the veteran's service-
connected disabilities is neither competent nor probative of 
the issue in question.  However, with regard to her 
contention that the veteran fell on numerous occasions, the 
Board finds that she is competent to report this fact and her 
testimony is entitled to great probative weight.  Further, 
the Board finds it logical to conclude that the evidence 
showing the veteran used a brace to stabilize an extremity 
due to his service connected combat injuries is highly 
probative evidence as to whether the service connected 
disabilities could cause falls.

Under the law, a disability that is proximately due to, or 
the result of, a service-connected disease or injury shall be 
service connected.  38 U.S.C.A. § 3.310(a) (2000).  In this 
case, the Board finds that the evidence of record supports 
the conclusion that the veteran's fall on May 28, 1998, was 
the result of his service-connected bilateral lower extremity 
disabilities.  Accordingly, the residual disability 
associated with this fall, including the fracturing of three 
ribs on the left side, must be service connected.  As stated 
by the Court, service connection may be established through 
competent lay evidence, not medical records alone.  
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (citations 
omitted).  As also stated by the Court, where an "issue is 
factual in nature, . . .competent lay testimony, including a 
veteran's voluntary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 
§ 5107(a)."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
While the issue of whether this claim is or is not well 
grounded is not before the Board, the issue regarding the 
probative weight the Board can apply to the appellant's 
statements is critical regarding the claim in this case.

In this case, the Board was service connected the residuals 
of the veteran's fall on May 28, 1998, which led to the 
fracturing of three ribs on the left side.  As noted by 
Dr. R. S., the veteran developed pneumonia on "that side" 
and worsening of his cirrhosis to the point where his 
metabolism basically "shut down."  There is no competent 
medical evidence of record that contradicts this opinion.  In 
light of this medical opinion, the Board finds that the 
veteran's development of pneumonia on his left side and the 
worsening of his cirrhosis must be attributed to the fall on 
the day he was admitted to Meridian Park Hospital.  As stated 
by the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
the term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991) refers to an "impairment of earning capacity" and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  Consequently, the Court concluded that 
"pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id.

In this case, the Board finds that the veteran's liver 
disorder was aggravated by the service-connected residuals of 
the fall on May 28, 1998.  The Board has found that the 
service-connected disability caused the veteran to fall, 
resulting in the fracturing of three ribs on the left side 
and the subsequent development of pneumonia on the left side.  
The Board has also found that this condition, in turn, caused 
a worsening of his cirrhosis to the point where his 
metabolism "basically shut down."  While the Board agrees 
that the medication used to treat the veteran's service-
connected disabilities did not cause the liver dysfunction, 
the Board finds that the facts in this case mandate the 
conclusion that the service-connected disabilities caused a 
series of events that, inexorably, caused the veteran's 
death.  Regarding this theory, the Board must find that the 
medical opinion of June 1998 is entitled to great probative 
weight regarding this critical issue.  The Board must note 
again that no medical opinion disputes this determination.  

In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

Based on the evidence above, the Board believes that the 
"negative evidence" is at least balanced by the "positive 
evidence" that the service-connected disability caused his 
fall that, in turn, caused a series of disabilities which led 
to the veteran's death.  In light of the competent medical 
evidence, the Board believes that the veteran's total 
history, with consideration of the benefit of the doubt 
doctrine, would support a finding of service connection for 
the cause of the veteran's death.  As a result, it can found 
that the veteran's disabilities, incurred in or aggravated by 
his active service or other service-connected disabilities, 
caused and contributed substantially and materially to cause 
death. 

With regard to the claim of entitlement to dependents 
educational assistance under Title 38, Chapter 35 of the 
United States Code, in order to establish entitlement to 
educational benefits the regulations provide, in pertinent 
part, that the applicant must meet certain criteria.  The 
applicant must be a dependent of the veteran who was 
discharged from service under conditions other than 
dishonorable and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2000).  In the instant 
case, as the veteran did die as the result of his service-
connected disabilities, entitlement to educational assistance 
is allowed.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is allowed.

Entitlement to dependents educational assistance under Title 
38, Chapter 35 of the United States Code is allowed.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

